NO. 07-09-0160-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 7, 2009

______________________________





BRANDON MCDONALD, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 110
TH
 DISTRICT COURT OF FLOYD COUNTY;



NO. 4375; HON. WILLIAM P. SMITH, PRESIDING

_______________________________



Memorandum Anders Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant Brandon McDonald appeals his conviction for burglary of a habitation with intent to commit sexual assault.  A jury found him guilty of the offense and assessed punishment at sixty years in prison.  Appellant timely filed his notice of appeal.  

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to appeal 
pro se. 
 By letter dated July 30, 2009, this court notified appellant of his right to file his own brief or response by August 31, 2009, if he wished to do so.  Appellant filed a request for extension of time to file his response which was granted to September 30, 2009.  To date no response has been filed.

In compliance with the principles enunciated in
 Anders,
 appellate counsel discussed one potential area for error which was the denial of appellant’s request for jury instructions on the lesser included offenses of 1) burglary of a habitation, 2) criminal trespass and 3) sexual assault.  Upon his final analysis, counsel determined no reversible error existed.  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded the same.   

Accordingly, the motion to withdraw is granted and the judgment is affirmed.
(footnote: 2)






Brian Quinn 

          Chief Justice

Do not publish.              			

FOOTNOTES
1:See
 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.